DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendments
Claims 1, 4-6, 8, & 15-16 have been amended and examined as such.
Claims 7 & 9-11 have been cancelled as requested by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 12, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebina et al. US 2009/0262609 A1) in view of Inokuchi et al. (US 2004/0141787 A1).
As related to independent claims 1 & 16, Ebina et al. teaches a printing apparatus [claim 1] and a printing method performed using the printing apparatus [claim 16] comprising: a print unit configured to perform printing on the print medium held by a holding unit (Ebina et al. – Page 4, Paragraphs 53-57 and Figure 1, Reference #5a & #6a, shown below), the holding unit being capable of holding multiple types of print medium (Ebina et al. – Page 4, Paragraphs 53-57 and Figure 1, Reference #5a & #6a, shown below); a detecting unit capable of detecting the print medium and the holding unit 

    PNG
    media_image1.png
    540
    474
    media_image1.png
    Greyscale

Continuing with claims 1 & 16, while Ebina et al. teaches a movement unit (Ebina et al. – Figure 1, Reference Arrows, shown above), Ebina et al. does not specifically teach a movement unit capable of relatively moving the detecting unit and the holding unit in a first direction and in a second direction intersecting the first direction.  However, Inokuchi et al. teaches a printing apparatus and printing method using the apparatus which performs printing on multiple types of print medium (Inokuchi specifically teaches a movement unit capable of relatively moving the detecting unit and the holding unit in a first direction and in a second direction intersecting the first direction (Inokuchi et al. – Page 2, Paragraphs 16-21 and Figures 4-5, specifically Reference #315 & #317, shown below).

    PNG
    media_image2.png
    358
    414
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    268
    341
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    433
    373
    media_image4.png
    Greyscale



As related to dependent claim 2, the combination of Ebina et al. and Inokuchi et al. remains as applied above and continues to teach the movement unit includes a carriage mounted with the detecting unit and configured to move in the first direction and a conveying unit configured to convey the holding unit in the second direction (Inokuchi et al. – Page 6, Paragraphs 142-147 and Figures 4-5, Reference #317, #307, #303, & #400 shown above).
As related to further dependent claim 3, the combination of Ebina et al. and Inokuchi et al. remains as applied above and continues to teach the print unit is mounted on the carriage (Inokuchi et al. – Page 6, Paragraphs 142-147, Figures 4-5, Reference #319, #315, & #317).
As related to further dependent claim 4, the combination of Ebina et al. and Inokuchi et al. remains as applied above and continues to teach in a case where the first print medium is held by the holding unit, the control unit obtains the position information of the first print medium by moving the detecting unit in the first direction by means of the carriage and moving the holding unit holding the first print medium in the second 
As related to dependent claim 5, the combination of Ebina et al. and Inokuchi et al. remains as applied above and continues to teach the first print medium is an optical disk, and wherein the control unit obtains position information of a hole of the optical disk (Ebina et al. – Abstract and Page 1, Paragraphs 10-12 & Page 4, Paragraph 58 and Inokuchi et al. – Page 2, Paragraphs 21-27 & Page 7, Paragraph 170-172).
As related to further dependent claim 6, the combination of Ebina et al. and Inokuchi et al. remains as applied above and continues to teach the holding unit include a detection portion, and wherein the control unit moves the detecting unit in the first direction by means of the carriage and moves the holding unit holding the print medium in the second direction by means of the conveying unit to detect a first position of the detection portion in the first direction and a second position of the detection portion in the second direction (Ebina et al. – Page 7, Paragraph 115 – Page 8, Paragraph 118 and Inokuchi et al. – Page 7, Paragraphs 170-172).
As related to further dependent claim 8, the combination of Ebina et al. and Inokuchi et al. remains as applied above and continues to teach the second print medium is a mount with a nail sticker [i.e. labeled disc not to be printed] (Ebina et al. – Page 4, Paragraphs 53-63).
As related to dependent claim 12, the combination of Ebina et al. and Inokuchi et al. remains as applied above and continues to teach the holding unit is capable of .
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ebina et al. US 2009/0262609 A1) and Inokuchi et al. (US 2004/0141787 A1) further in view of Sakurai et al. (US 6,612,762 B1).
As related to dependent claim 13, combination of Ebina et al. and Inokuchi et al. remains as applied above and teaches a pressing member but does not specifically teach the holding unit has a pressing member and an abutment portion (Inokuchi et al. – Page 7, Paragraphs 173-176).  However, Sakurai et al. teaches a printing apparatus with a holding unit which includes a pressing member configured to press the print medium and an abutment portion with which the print medium pressed by the pressing member is brought into contact (Sakurai et al. – Column 7, Lines 19-66 and Figures 4-6, shown below).  


    PNG
    media_image5.png
    513
    446
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    506
    414
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    518
    422
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the holding unit of the combination of Ebina et al. and Inokuchi et al. with the printing unit and holding unit of Sakurai et al. to with its pressing member and abutment portion to specify the option of placement of the print media, in an effort to provide an example of one of many design choices available to one of ordinary skill in 

  As related to further dependent claim 14, the combination of Ebina et al., Inokuchi et al., and Sakurai et al. remains as applied above and continues to teach the abutment portion of the holding unit includes different abutment portions each corresponding to a type of print medium (Sakurai et al. – Column 7, Lines 19-66 and Figures 4-6, shown below).
As related to dependent claim 15, the combination of Ebina et al., Inokuchi et al., and Sakurai et al. remains for the reasons indicated above and continues to teach the holding unit has a first placement portion capable of holding the first print medium and a second placement portion capable of holding the second print medium (Sakurai et al. – Figure 6, Reference #30 & #25, shown above).

Response to Arguments
Applicant's arguments filed 05 March 2021 have been fully considered but they are not persuasive. With respect to claims 1 & 16, Applicant argues that “As amended, Claim 1 includes a control unit…” and that “Inokuchi performs printing on multiple types of print medium, but not obtaining position information…”.
With respect to Applicant’s argument that “As amended, Claim 1 includes a control unit…”, Examiner respectfully understands that the amended claim includes a control unit and as put forth above, Ebina et al. specifically teaches a control unit 
With respect to Applicant’s argument that “Inokuchi performs printing on multiple types of print medium, but not obtaining position information…”, Examiner respectfully reminds Applicant that as previously indicated and reiterated above, Ebina et al. teaches the control unit and using the control unit to obtain position information (Ebina et al. – Page 4, Paragraphs 54, 56, & 58-63). 
With respect to the dependent claims, no further arguments were presented and therefore the rejection stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cummins et al. (US 6,760,052 B2) teaches a printing apparatus with a print unit, a detecting unit, a movement unit, and a control unit which records and labels discs.  Nishioka et al. (US 2008/0273433 A1) teaches a media processor which includes a control unit to control recording data on and labeling discs.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Zimmermann/Primary Examiner, Art Unit 2853